FILED
                            NOT FOR PUBLICATION                             MAR 30 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ERNESTO EDMUNDO                        )      No. 13-73787
CARRILLO-CUAMEA, AKA                   )
Eduardo Carillo-Cuamea, AKA            )      Agency No. A044-577-095
Ernesto Carrillo-Cuamea,               )
                                       )      MEMORANDUM*
             Petitioner,               )
                                       )
             v.                        )
                                       )
LORETTA E. LYNCH, Attorney             )
General,                               )
                                       )
             Respondent.               )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2016**
                             San Francisco, California

Before: FERNANDEZ, GOULD, and FRIEDLAND, Circuit Judges.

      Ernesto Edmundo Carrillo-Cuamea, a citizen of Mexico, petitions for review


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
of the Board of Immigration Appeals’ (BIA) determination that he was convicted

of an illicit drug trafficking offense that rendered him both removable and

ineligible for cancellation of removal. See 8 U.S.C. § 1182(a)(2)(A)(i)(II); 8

U.S.C. § 1229b(a). We deny the petition.

      (1)      Carrillo first asserts that the BIA erred when it looked at the Arizona

court records for his conviction and reached the obvious conclusion that there was

an error in the Arizona judgment, which declared that he was convicted of

attempted possession of over four pounds of marijuana for sale,1 but inadvertently

cited to a pornography statute.2 We disagree. As the BIA recognized, its decision

did not implicate the considerations surrounding categorical and modified

categorical analysis. Cf. Descamps v. United States, __ U.S. __, __, 133 S. Ct.
2276, 2283–86, 186 L. Ed. 2d 438 (2013); Lopez-Valencia v. Lynch, 798 F.3d 863,

867–68 (9th Cir. 2015). It simply was required to decide just what crime the

Arizona court actually convicted Carrillo of committing. While justice does wear a

blindfold, judges are not like andabatae; they are well equipped to see through

clerical errors in a written judgment. See United States v. Bonilla-Montenegro,



      1
          See Ariz. Rev. Stat. § 13-3405(A)(2), (B)(6); id. § 13-1001(A).
      2
          See id. § 13-3505.


                                            2
331 F.3d 1047, 1049 (9th Cir. 2003); Chowdhury v. INS, 249 F.3d 970, 973 n.2

(9th Cir. 2001). That is what the BIA did here.

      (2)      Carrillo then argues that the underlying facts of his crime are

consistent with a mere solicitation offense, which would not be an aggravated

felony.3 However, as it happens, that is not what he was charged with, pled to, and

was convicted of. He was convicted of attempted possession of marijuana for

sale;4 that is an aggravated felony.5 Thus, the BIA did not err when it determined

that Carrillo was not eligible for cancellation of removal. See 8 U.S.C. §

1229b(a)(3).

      Petition DENIED.




      3
       See Rosas-Casteneda v. Holder, 655 F.3d 875, 885–86 (9th Cir. 2011),
overruled on other grounds by Young v. Holder, 697 F.3d 976, 979–80 (9th Cir.
2012) (en banc); Leyva-Licea v. INS, 187 F.3d 1147, 1150 (9th Cir. 1999);
Coronado-Durazo v. INS, 123 F.3d 1322, 1325–26 (9th Cir. 1997); see also Ariz.
Rev. Stat. § 13-3405(A)(4); id. § 13-1002.
      4
          See Ariz. Rev. Stat. § 13-3405(A)(2); id. § 13-1001(A).
      5
       See Lopez v. Gonzales, 549 U.S. 47, 52–53, 127 S. Ct. 625, 629, 166 L. Ed.
2d 462 (2006); Rendon v. Mukasey, 520 F.3d 967, 976 (9th Cir. 2008); see also 8
U.S.C. § 1101(a)(43)(B), (U); 21 U.S.C. § 846.

                                            3